Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an RCE received on 03/07/2022.

Claim Interpretation 
3.       It is noted that independent claim 9 continues the use of “means for” language within the claim. Thus, claim 9 is still interpreted under 35 USC 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner’s Statement of Reasons for Allowance
7.       Claims 1, 2, 4, 5, 7, 8, 9, 10 and 11 are allowed.

8.       The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
	“control to display a selection image surrounding the thumbnail, wherein a size of the selection image changes in accordance with a size of the accompanying image, a size of the thumbnail being determined by calculating a thickness width of an item represented by the accompanying image, the selection image being sized to surround the thumbnail taking into consideration the determined size, the selection image being an image surrounding the thumbnail indicating that the thumbnail is selected.”

In the primary prior art of record; Sato (US PG. Pub. 2010/0131566 A1) teaches in Fig. 10, Sect. [0131], a tree structure field 1101 displaying a chapter of a book and a page of each chapter in a tree-like structure similar to the tree structure illustrated in FIG. 3A. In FIG. 10, an original page is displayed in the tree structure field 1101. The preview field 1102 displays the content of a page to be printed as a reduced image. An order of displaying the images is determined according to the structure of the book.

	Additionally, secondary prior art of record, Berarducci (US PAT. No. 6,950,198 B1) discloses in Col. 7 lines 49-67, Col. 8 lines 1-5 and Col. 12 lines 51-61, In FIG. 2, the customer selects images to be uploaded to be utilized in their selected type of photo product. In a preferred embodiment, the CPU 12 displays on the display monitor 14 a display screen 400 as shown in FIG. 7. The display screen 400 includes a two-

	However, based on the prior arts referenced, the closest applied reference of Sato fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, the secondary prior art of Berarducci does not 

	“control to display a selection image surrounding the thumbnail, wherein a size of the selection image changes in accordance with a size of the accompanying image, a size of the thumbnail being determined by calculating a thickness width of an item represented by the accompanying image, the selection image being sized to surround the thumbnail taking into consideration the determined size, the selection image being an image surrounding the thumbnail indicating that the thumbnail is selected.”, since both Sato and Berarducci fail to provide a calculation step that calculates a thickness and/or width of an item representing a total number of pages in a thumbnail for a specified print job based on the calculated size (i.e. thickness width) of the item in the thumbnail as required by the claim. 
	
9.	Therefore, whether taken individually or in combination therof, the prior arts of Sato and Berarducci fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

10.	Independent claim(s) 8 and 9 are essentially the same as Independent Claim 1 and refers to “a non-transitory computer readable medium” and “An information processing apparatus of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.



12.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DARRYL V DOTTIN/Examiner, Art Unit 2677